The original indictment is certified to us to sustain the defendant's demurrer on the ground that the indictment charges no offense known to the law, because in the place of the words "did distill" there appears a jumble of letters which are meaningless. Upon an examination of the words through and with the aid of a powerful glass, and a comparison of the letters with other parts of the indictment, we are of the opinion that the letters, "d," while blurred, were so written, and sufficiently charge the offense.
The witness Brannon had already testified under oath that in identifying the whisky he "went altogether by his nose." Therefore the question, "Will you swear what your nose tells you?" called for a repetition of what had already been testified to by this witness.
The witness was under no duty to produce the whisky in the absence of an order of the court, and hence the court did not err in sustaining the state's objection to the question, "If that was whisky, why didn't you bring it up here?"
We find no error in the record, and the judgment is affirmed.
Affirmed.